Citation Nr: 1727794	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2. Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1310. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1950 to April 1954. Unfortunately, he passed away prior to the issuance of this decision on April 7, 2017. The Board is grateful for the Veteran's service to our nation and extends its condolences to the Veteran's widow and his surviving family members.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In April 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development. As discussed below, the record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). The Veteran's widow properly substituted herself as the appellant upon the Veteran's death. The appeal is now again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's COPD did not manifest during, or as a result of, active military service, including as due to asbestos exposure in service. 

2. The Veteran's death was not caused by military service or a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for COPD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for establishing entitlement to DIC benefits have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations in April 2012 and June 2016, and relevant medical records were obtained. The record does not indicate that either the Veteran, prior to his passing, or his widow, have identified any additional outstanding evidence which could be obtained to substantiate the claims, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met. 

Lastly, the record reflects substantial compliance with the Board's April 2016 Remand. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)). The April 2016 Remand required VA to obtain outstanding medical records and obtain another examination. These directives were adequately followed; thus, the Board finds substantial compliance has been shown.

II. Service Connection for COPD

The appellant seeks service connection for COPD, which is claimed to be the result of asbestos exposure in service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish service connection, the claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury is related to service. 38 C.F.R. § 3.303(d). It is the claimant's burden "to present and support a claim for benefits under laws administered by the Secretary." 38 U.S.C. § 5107(a). Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

Here, the first two elements are not in dispute because the Veteran was diagnosed with COPD and VA conceded minimal exposure to asbestos. Thus, the remaining issue is whether the Veteran's COPD was caused by service, including asbestos exposure. The preponderance of the evidence shows it was not. 

The record contains no evidence of treatment for a pulmonary condition during active service. Indeed, the Veteran was not diagnosed with COPD until 2001-almost 50 years after service. While post-service treatment records show that the Veteran was treated for COPD, such records do not provide a nexus opinion or medical link between the Veteran's disability and his active period of military service. Additionally, the medical records do not reveal treatment for any other pulmonary condition.

To help substantiate the claim, the Veteran was afforded VA examinations in April 2012 and June 2016. In both instances, the examiners opined that it was less likely than not that the Veteran's COPD was due to service. Rather, they opined that his COPD was more likely than not due to his lengthy tobacco smoking history, for which compensation is prohibited. See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

During the April 2012 exam, the Veteran reported that he began smoking around 16 years old and continued until 2001, around the same time he was diagnosed with COPD. He smoked about one pack per day for more than fifty years. The Veteran underwent a chest computed tomography (CT) scan and a pulmonary function test (PFT). The chest CT scan did not demonstrate any evidence of asbestosis or asbestos related diseases, and the PFTs demonstrated a pattern of mild obstruction, which is more consistent with COPD, not with asbestosis (a restrictive disease process). Restrictive lung disease was not identified on the PFTs. The FEV1 (forced expiratory volume in one second) on the PFT was reduced as would be expected with COPD, and there was minimal improvement with bronchodilators, which is also consistent with COPD. After reviewing the case file and considering all of the evidence, the examiner opined that the Veteran's COPD was less likely than not related to his exposure to asbestos in the military. According to the examiner, the most likely cause of the Veteran's COPD was his extensive smoking history. 

Likewise, the June 2016 examiner opined that it was more than 50 percent likely that the Veteran's COPD was not due to service, including asbestos exposure, but rather his extensive tobacco smoking history. The examiner noted that, while the Veteran reportedly slept under asbestos pipes for two years on a naval ship, he was also likely exposed to asbestos during his 30 year civilian occupation as a phone/cable line installer and tester for AT&T. Not to mention, he smoked about one pack of cigarettes per day for more than fifty years, and diagnostic testing revealed no evidence of asbestosis or asbestos related diseases. Citing medical literature, the examiner explained that cigarette smoking is the most important risk factor for COPD. According to Uptodate:

The most important risk factor for chronic obstructive pulmonary disease (COPD) is cigarette smoking. The amount and duration of smoking contribute to disease severity. Thus, a key step in the evaluation of patients with suspected COPD is to ascertain the number of pack years smoked (packs of cigarettes per day multiplied by the number of years), as the majority (about 80 percent) of patients with COPD in the United States have a history of cigarette smoking [40,41]... [T]he single best variable for predicting which adults will have airflow obstruction on spirometry is a history of more than 40 pack years of smoking.

The Board finds that these VA examinations and medical opinions are entitled to significant probative weight. The examiners reviewed the case file and included supporting data and reasoned medical explanations for concluding that the Veteran's COPD was not caused by service, including asbestos exposure during service. The Veteran has not provided medical evidence or opinions to the contrary, and both the Veteran and the Appellant lack the requisite knowledge, training or expertise to render an etiological opinion about the cause of the Veteran's COPD. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Where the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the claim for entitlement to service connection for COPD must be denied. 




III. Death and Indemnity Compensation

The Veteran's widow seeks DIC asserting that the Veteran succumbed from his COPD. The death certificate indicates that the Veteran died of cardio-respiratory arrest on April 7, 2017, due to, in relevant part, COPD. The Veteran was also noted to be suffering from diabetes mellitus.  DIC may be awarded to a Veteran's surviving spouse, children, or parents for the death of the Veteran resulting from a service connected or compensable disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016). However, the Veteran is not service connected for any disability, including the COPD that ultimately resulted in his death. Moreover, the evidence shows that his COPD was more likely than not due to his lengthy tobacco smoking history. As such, service connection for the cause of the Veteran's death cannot be established.  


ORDER

Entitlement to service connection for COPD is denied. 

Entitlement to DIC is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


